Citation Nr: 1225637	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back strain, currently assigned a 40 percent evaluation.

2.  Entitlement to a higher initial evaluation for right lower extremity radiculopathy, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for bilateral pes planus with osteoarthritic changes, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for hypertension, currently assigned a 10 percent evaluation.

5.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 regional office (RO) rating decision, which granted an increase in the disability rating for chronic low back strain from 10 percent to 20 percent, effective March 29, 2004, granted a separate 10 percent rating for radiculopathy of the right lower extremity, and denied claims for increased ratings for pes planus and hypertension.  

During the course of appellate development, in a December 2005 rating decision, the rating for the Veteran's chronic low back strain was increased to 40 percent, effective March 20, 2004.  The increased rating issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In September 2008 and November 2010, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Based on the review of the evidence of record, the Board finds that the issue of the Veteran's unemployability has been raised.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic low back strain has resulted in limitation of motion but not by unfavorable ankylosis of the thoracolumbar spine or any incapacitating episodes.  

2.  Right lower extremity radiculopathy has been productive of neurologic impairment analogous to no more than mild incomplete paralysis.

3.  Bilateral pes planus with osteoarthritic changes has been manifested by tenderness, but not by marked deformity, pain on manipulation, indication of swelling on use, or characteristic callosities.

4.  Hypertension is manifested by diastolic pressure readings predominately below 90 and by systolic pressure readings predominately below 150. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus with osteoarthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

4.  The criteria for entitlement to an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In September 2008, the Board remanded this matter for the RO/Appeals Management Center (AMC) to send the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA), notification letter in compliance with the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and readjudicate the claims.  In October 2008 and February 2009 letters, the AMC sent the Veteran corrective VCAA notification letters as directed by the Board.  Additionally, the claims were readjudicated in an April 2010 supplemental statement of the case.  

Subsequently, the Board remanded this matter again in November 2010 to clarify whether the Veteran desired a Board hearing, obtain records from the Social Security Administration, obtain VA treatment records dated from May 2009 to the present, provide examinations to determine the current manifestations and severity of the service-connected disabilities, and to readjudicate the claims.  As a result of this remand, the RO sent the Veteran a letter in April 2011 requesting that he clarify whether he desired a Board hearing and if so, the type of hearing he was requesting, and notifying him that if he did not respond to the letter within 30 days that they would proceed with his claims without a hearing.  The Veteran did not respond to that letter, and in a August 2011 statement in response to an August 2011 supplemental statement of the case, he indicated that he had no other information or evidence to submit and requested to return his case to the Board as soon as possible.  Also, the Veteran's outstanding VA records and Social Security Administration records were associated with the claims folder, he was provided examinations for his disabilities in May 2011, and his claims were readjudicated in the August 2011  supplemental statement of the case.  Thus, there is compliance with the Board's September 2008 and November 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In correspondence dated in May 2004, October 2008, and February 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The October 2008 and February 2009 letters, in addition to a March 2006 letter, also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in the August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

The Board notes that in September 2008, the Board specifically remanded these claims in order to send the Veteran notification in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and which was subsequently sent to the Veteran in October 2008 and February 2009.  The Veteran has received adequate notice with respect to the holding in Vazquez-Flores.  Parenthetically, the Board observes that the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270(Fed. Cir. 2009).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations for his claims.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his service-connected disabilities since he was last examined in May 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011); Barr v. Nicholson 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Significantly, the Veteran has not argued that any of his examinations were inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran has not responded to VA's requests to clarify whether he wanted a hearing.  Therefore, the duties to notify and assist have been met. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119   (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate. 

Chronic Low Back Strain

The Veteran essentially contends that his chronic low back strain is more disabling than contemplated by the current 40 percent disability evaluation.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011). For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (lumbosacral sprain) (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks but less than six weeks during the past 12 months.  In this case, there is no evidence  of any incapacitating episodes and certainly none lasting six weeks.  In fact, the May 2011 VA examination report showed that the Veteran did not have any incapacitating episodes.  Accordingly, the Veteran is not entitled to a higher rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic manifestations.

As to the orthopedic manifestations, the Board notes that for a 50 percent evaluation, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  The relevant evidence includes an October 2003 VA treatment record noting that the Veteran's range of motion was limited in forward flexion to 45 degrees due to pain but all other motion appeared normal.  On VA examination in June 2005, the Veteran demonstrated forward flexion from 0 to 40 degrees, extension from 0 to 10 degrees, bilateral lateral flexion from 0 to 20 degrees, and bilateral lateral rotation from 0 to 20 degrees.  An October 2005 VA examination report showed that the Veteran's thoracolumbar lumbar spine demonstrated flexion from 0 to 40 degrees and 0 to 30 degrees with repeated range of motion due to pain.  In January 2006, range of motion of the spine was limited in forward flexion to 50 degrees, and backward extension and side to side motion was limited due to pain and stiffness.  During a July 2006 neurological consultation, range of motion of the lumbar spine was limited on lateral bending and the Veteran would only bend to about knee level due to pain.  A July 2010 letter from a private physician noted that lumbosacral range of motion included flexion to 35 degrees, extension to 20 degrees, bilateral lateral bending to 20 degrees, and bilateral rotation to 30 degrees.  On VA examination in May 2011, the Veteran demonstrated thoracolumbar spine flexion from 0 to 45 degrees, extension from 0 to 15 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 30 degrees with objective evidence of pain on active range of motion.  The examiner specifically indicated that there was no thoracolumbar spine ankylosis.  

Additionally, VA records showed that lumbar spine range of motion was within functional limits (in October 2003, May 2004, June 2004, and February 2006), range of motion was limited in all attempts due to pain (in January 2004, February 2004, and May 2004), and range of motion was decreased due to pain (in February 2004).  Also, a February 2006 physical therapy assessment record noted that the goal of normal low back range of motion had been unmet.  Based on the evidence, the Board notes that there is no evidence of  thoracolumbar spine ankylosis.  While the Veteran demonstrated limited range of motion, he has shown the ability to flex, extend, and laterally flex and rotate.  Therefore, without a showing of ankylosis, a higher evaluation is not warranted.  See supra 38 C.F.R. § 4.71a,  Diagnostic Code 5237 (2011).

As to the neurological impairment, the Veteran has been granted 10 percent disability evaluation for right lower extremity radiculopathy, effective March 29, 2004.  The question before the Board, then, is whether the Veteran is entitled to a higher rating for his neurological manifestations. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

An October 2003 VA treatment record noted that the Veteran complained of low back pain but denied radiation of pain into the legs, numbness, or tingling.  It was noted that straight leg raise was negative bilaterally and deep tendon reflexes were normal.  
Another VA treatment record dated in October 2003 noted the Veteran's report of numbness in the feet at times.  There was tenderness over the right paraspinous musculature and around the sacroiliac joint, straight leg raises were negative, and motor strength in the lower extremities was 4/4.  When sensation was tested, the Veteran did not report feeling filament in the bilateral toes or side of feet but sensation on the plantar aspect was normal bilaterally.  

A January 2004 VA treatment record noted that there were no changes in bowel or bladder habits, and the Veteran indicated that he had occasional numbness and tingling in the legs.  

Another record dated in January 2004 showed that the Veteran complained of low back pain and pain in his legs from the knees down.  Leg pain was equal bilaterally with occasional numbness and tingling in the legs from the knees down.  During the evaluation, the Veteran complained of tenderness to even light touch over the entire lower back and he was unable to do straight leg raises due to back pain with picking the leg up off the table even minimally.  

A February 2004 VA treatment record showed that the Veteran complained of lower back pain radiating down the legs.  He denied bowel or bladder changes.  
Another February 2004 record reflects that the Veteran had diffuse tenderness across the lumbar region and he was unable to do straight leg raises.  He complained of severe pain when lifting his leg minimally.  A week later, the Veteran complained of tenderness across the right lumbar paraspinous musculature.  He demonstrated negative seated straight leg raise.  

In May 2004, the Veteran complained of lower back pain that radiated. 

On VA examination in May 2004, the Veteran reported mild intermittent numbness in the right leg, which was short lasting, in the last few months.  He denied bladder or bowel incontinence.  Sensory examination was normal, motor examination was normal except for minimal right leg weakness due to pain, Lasegue's sign was normal, and non-organic physical signs were normal.  Right lower extremity radiculopathy was noted.  

A May 2004 VA treatment record noted the Veteran's complaints of tenderness to touch over the lower back and right sacroiliac joint, and pain in the anterior hip bilaterally with straight leg raise.  

A June 2004 VA treatment record noted that strength and range of motion in the bilateral lower extremities was normal.  Another record in June 2005 noted that there was tenderness in the low back and straight leg raise was possible to 30 degrees on both sides.  Deep tendon reflexes were normal and there were no neurological deficits.  

A July 2004 VA treatment record noted pain over the right lower lumbar paraspinous musculature, negative straight leg raise bilaterally although the Veteran complained of pain in the anterior right leg from the knee to the hip.  Also, deep tendon reflexes were within normal limits, and sensation and strength were within normal limits.  

A June 2005 VA treatment record noted low back tenderness, straight leg raise to 30 degrees bilaterally, normal deep tendon reflexes, and no neurological deficits.  

In January 2006, the Veteran complained of pain in the right lower back radiating into the right hip and down the posterior leg to the calf.  He indicated that while he had back pain all the time, during an exacerbation the pain radiated down the left leg.  The clinician identified the area of the Veteran's back tenderness as over the right lumbar paraspinous musculature and pain in the posterior right thigh with straight leg raises.  There was no pain with left leg raise.

In February 2006, the Veteran complained of low back pain radiating to the back of the thigh to the foot.  There were no urinary problems.

On VA examination in June 2006, sensory examination was normal, motor examination was normal except for minimal right leg weakness due to pain, reflexes were normal, Lasegue's sign was normal, and non-organic physical signs were normal.  A diagnosis of right lower extremity radiculopathy was noted.  

A July 2006 VA neurological consultation report showed that the Veteran had a stable gait and walked on his tiptoes and heels without difficulty and had no problems with tandem walking.  There was no gross atrophy of the legs, range of motion of both hip joints was good, straight leg raising was negative to 90 degrees bilaterally, and pulses on the dorsum of the feet were good.  Motor function in the lower extremities revealed good proximal strength around the hip joints, muscle function was bilateral and equal, quadriceps and hamstring strength was fairly strong bilaterally, and distal weakness was not noted on dorsiflexion or plantar flexion of the feet or the toes.  Sensory testing of the bilateral lower extremities was entirely normal and vibratory testing of the bilateral lower extremities was intact.  Also, knee jerks and ankle jerks were both 2+, and were equal and active bilaterally.  Plantar responses were both down going and no pathological reflexes were elicited.  An assessment of essentially normal neurological examination was noted.  

On VA examination in April 2007, the Veteran indicated that back pain radiated into the right lower extremity with resultant intermittent parthestheias up to the level of the foot.  There was no predominant radiation into the left lower extremity and pain was sharp.  On neurological evaluation, sensory was diminished in L5 distribution, deep tendon reflexes were equal, and there was no muscle atrophy. 

A July 2010 letter from a private provider noted that there was decreased sensation in both legs and feet from the knees down, strength in the lower extremities was three out of five.  The Veteran was able to ambulate without an assistive device,  arterial pulses in the lower extremities were normal, and neurological evaluation was normal except for paresthesias.  

On VA examination in May 2011, the Veteran reported that in the last year he started having tingling in the knees going down to both feet with tingling on the bottom of his feet.  This occurred only in the morning and lasted until about noon.  The Veteran reported that he had trouble walking due to numbness and tingling in the feet, and that he had a tendency to angle toward the right.  Evaluation of the peripheral nerve reflexes was completely normal bilaterally.  On sensory evaluation of the right lower peroneal sural, vibration, position sense, pain or pinprick, and light touch were all normal and there was no dysesthesias; and on sensory evaluation of the left lower peroneal sural, vibration was decreased on the dorsum of the foot but position sense, pain or pinprick, and light touch were all normal, and there was no dysesthesias.  Motor evaluation of the bilateral lower extremities revealed active movement against full resistance.  Muscle tone was normal, and there was no muscle atrophy, gait abnormality, imbalance or tremor, or evidence of fasciculations.  Additionally, none of the joint functions were affected by the nerve disorder.  A diagnosis of mild right lower extremity radiculopathy was noted.  

Additionally, VA physical therapy records dated throughout the appeal (October 2003, May 2004, June 2004, January 2006, and February 2006) consistently noted that strength in the bilateral lower extremities was normal bilaterally and range of motion in the bilateral lower extremity was within normal limits.  

Based on review of the evidence, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for right lower extremity radiculopathy.    The Veteran's radiculopathy of the right lower extremity symptoms, including tenderness, weakness, and numbness, are commensurate with mild incomplete paralysis which are adequately contemplated by the current 10 percent evaluation.  Furthermore, although the Veteran complained of pain radiating into the left lower leg in January 2006 and vibration sense was decreased on the dorsum of the left foot in May 2011, there are no independently ratable neurological residuals demonstrated in the record.  Notably, there has been no diagnosis of a neurological deficit in the left lower extremity.  Thus, the Veteran is not entitled to a separate rating based upon any neurologic residuals for the left lower extremity 

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the record reflected at times (e.g. in May 2004, June 2005, and October 2005) some decreased range of motion on repetitive testing of the spine, most recently the May 2011 VA examination report showed that there was no additional limitation on repeated motion.  Despite the various findings, however, at no time has the Veteran demonstrated limitation approximating ankylosis.  Thus, a higher evaluation is not warranted.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011). 

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's service-connected chronic low back strain.  Additionally, an evaluation in excess of 10 percent for the Veteran's service-connected right lower extremity is not warranted.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).   

Pes Planus

The Veteran essentially contends that his pes planus is more severe than contemplated by the current 10 percent evaluation.

The Veteran's pes planus has been evaluated under Diagnostic Code 5276 which contemplates a 10 percent rating for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, whether bilateral or unilateral.  The next higher rating of 30 percent contemplates severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Additionally, a 50 percent rating contemplates severe pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276 (2011). 

The Veteran was afforded an examination in May 2004, during which time he complained of chronic bilateral foot pain mostly in the medial arches plantar aspect, and paresthesias on the plantar aspect of both feet, worsening with weight bearing and walking or standing for a few minutes.  There was no weakness but there was lack of endurance with weigh bearing.  Symptoms were generally worse with standing and walking, sometimes present at rest after walking.  There was no swelling, redness, or warmth.  With respect to flare-ups, there was mild to moderate pain after walking, present daily with walking and standing and lasts for hours.  Symptoms were worse with standing, walking, and weight-bearing and relieved by pain medication, rest, and elevation.  In the past, the Veteran had used inserts which were partially helpful, and corrective shoes with good arch support which were helpful.  The disability had a moderate impact on his usual occupation and daily activities.  

On evaluation, the examiner noted that both feet appeared symmetrical although the right foot hurt more, range of motion was normal for both feet, and range of motion was additionally limited by pain while walking or standing for more than 10 to 20 minutes.  While there was no acute swelling, edema, erythema, or instability, there was some tenderness on the bilateral medial arches plantar aspects.  During flare-ups sometimes he limped from plantar pain.  There were no callosities, breakdown, or unusual shoe wear pattern indicating abnormal weight bearing.  Also, pedal pulses were normal and intact.  The Veteran was able to stand, had difficulty squatting, and was able to supinate, pronate, and rise on the toes and heels with some difficulty.  There were no hammertoes, high arch, claw foot, or other deformity present.  Specifically as to flatfoot, the examiner noted that bilateral pes planus was present with normal alignment.  It was also noted that there was no Achilles malalignment, valgus deformity, forefoot or midfoot malalignment, or hallux valgus.  Based on x-rays of the foot in addition to the evaluation, the examiner noted a diagnosis of bilateral pes planus with degenerative joint disease of the talocalcaneal joint bilaterally.  

On VA examination in August 2005, the Veteran reported flare-ups rated as ten out of ten, occurring three to four times a week, and lasting approximately four to five hours.  These episodes were precipitated by prolonged standing, walking, and wearing of shoes, and alleviated by taking off his shoes, resting, and soaking his feet.  Flare-ups did not impair his daily functional activities for self-care.  Additionally, the examiner noted that no corrective devices were used, and in particular it was noted that he did not use arch supports.  On evaluation, the examiner observed that the Veteran had a positive mild antalgic gait.  There was positive moderate tenderness to the entire arches and ball of the feet, but negative edema, ecchymosis, erythema, pes planus, pes cavus, hallux valgus deformity, negative hammer toe, and claw toe.  There was negative pain over the lateral and medial malleolus heels were nontender, and Achilles tendon was intact and non-tender.  There were no calluses, ulcerations, or skin breakdowns.  He was intact neurovascuarly distally and had good capitally refill and sensation to toes.  There was positive moderate tenderness to the entire arches and ball of the feet, resulting in positive mild antalgic gait.  There were no callosities, breakdown, or unusual shoe wear pattern indicating abnormal weight bearing.  Additionally, there were no skin or vascular changes.  Furthermore, posture on standing, squatting, supination, pronation, and rising on toes and heels was normal.  There were no hammertoes, high arch, claw foot, or other deformity actively or passively correctable.  The examiner specifically noted that there was no flatfoot; and Achilles tendon, valgus, forefoot and midfoot alignment, and hallux valgus were normal.  X-rays showed an impression of osteopenia with minimal degenerative changes at the subtalar joint.  A diagnosis of bilateral plantar fasciitis was noted, and it was again noted that the Veteran had normal arches.  

An April 2007 VA examination report showed that the Veteran had flattening of the arches with some tenderness at a level of seven out of ten, for which pain medication mildly helped.  There were flare-ups of bilateral pes planus associated with chronic right foot pain, which occurred with standing and ambulation longer than 30 minutes.  He was limited to static positioning longer than 30 minutes and ambulation to half to one block.  The Veteran had trouble climbing stairs and used orthotic supports.  On evaluation, it was noted that alignment of weight bearing and non-weight bearing were normal in both feet, and flattening of the plantar arches was mild.  There was no forefoot or midfoot malalignment.  

On VA examination in May 2011, the Veteran complained of generalized bilateral foot pain, weakness, and swelling of the toes.  He indicated that there were no flare-ups of foot joint disease, and he was able to stand for 15 to 20 minutes and walk more than a quarter mile but less than one mile.  He used orthotics, which provided fair relief.  On evaluation, the examiner observed that there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing bilaterally.  As to Achilles alignment, non-weight bearing and weight bearing were normal bilaterally.  Also, there was no forefoot or midfoot malalignment bilaterally.  There was no pronation bilaterally, and there was an arch present on non-weight and weight bearing bilaterally.  There was no pain on manipulation bilaterally.  There was no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula bilaterally.  Heel valgus was 0 degrees bilaterally.  The locations of the weight bearing line were over the great toe bilaterally and there was no muscle atrophy of the foot bilaterally.  The Veteran demonstrated a normal gait.  Impressions of moderate bilateral pes planus and talo-calcaneal arthritic change.   

On review, the Veteran's symptoms consist of subjective complaints of pain and swelling, and on evaluation he has been shown to have tenderness.  These are appropriately rated as 10 percent disabling, which is indicative of moderate symptomatology.  Crucially, he has not demonstrated objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  In fact, the evidence specifically showed that these symptoms were not present on evaluation.  Therefore, the evidence does not support a finding of marked deformity sufficient to more nearly approximate the higher rating categories under Diagnostic Code 5276. 

Hypertension

The Veteran essentially contends that his hypertension is more severe than contemplated by the current 10 percent evaluation.

Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension) provides a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.   38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The relevant evidence for consideration includes treatment records and examination reports showing the following blood pressure readings:

132/67 mm/Hg (June 2003)
129/78 mm/Hg, 147/84 mm/Hg (October 2003)
140/88 mm/Hg, 141/89 mm/Hg (January 2004)
132/66 mm/Hg, 160/84 mm/Hg (February 2004)
117/75 mm/Hg (April 2004)
134/81 mm/Hg, 147/74 mm/Hg, 137/72 mm/Hg, 137/83 mm/Hg (May 2004)
141/72 mm/Hg (June 2004)
123/64 mm/Hg (July 2004)
130/70 mm/Hg (September 2004)
112/60 mm/Hg (October 2004)
138/76 mm/Hg (June 2005)
140/87 mm/Hg, 141/91 mm/Hg (July 2005)
140/83 mm/Hg, 137/83 mm/Hg, 147/92 mm/Hg (August 2005)
138/78 mm/Hg, 130/68 mm/Hg (September 2005)
145/76 mm/Hg (October 2005)
139/87 mm/Hg (January 2006)
152/86 mm/Hg, 156/92, 140/90 mm/Hg (February 2006)
128/83 mm/Hg (April 2006)
136/88 mm/Hg, 143/82 mm/Hg, 148/76 (August 2006)
138/80 mm/Hg, 155/84 mm/Hg, 140/90 mm/Hg, 155/81 mm/Hg (October 2006)
      142/82 mm/Hg, 140/90 mm/Hg, 157/78, 151/80 (February 2007)
113/61 mm/Hg, 132/73 mm/Hg, 139/68 mm/Hg, 139/61 mm/Hg (April 2007)
      136/82 mm/Hg, 146/80 (August 2007)
      136/76 (September 2008)
      122/70 mm/Hg (April 2009)
      128/83 mm/Hg (July 2009)
      122/70 mm/Hg, 151/85 mm/Hg (October 2009)
      139/82, 140/69 (November 2009)
      135/85 (April 2010)
      142/72 (May 2010)
      123/70 (October 2010)
      142/71(January 2011)

As demonstrated above,  medical records show that the Veteran's diastolic blood pressure readings ranged from 60 and 92.  None of the blood pressure readings taken during the applicable period demonstrated diastolic blood pressure of 110 or greater.  Aside from five readings, all the readings were below 90.  Additionally, these records show that systolic pressure ranged between 112 and 160.  At no time was systolic pressure shown to be 200 or greater; in fact, all but seven readings reported were lower than 150.  Therefore, the criteria for a 20 percent rating for hypertension have not been met.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

In summary, the competent evidence does not demonstrate that a schedular rating in excess of 10 percent is warranted for service-connected hypertension under either the former or the current schedular criteria at any time during the applicable period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Other Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain with radiation in the spine, foot pain, etc; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations, and in VA and private treatment records.  The Board has considered the Veteran's assertions along with findings from the Veteran's medical records.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (e.g. measuring range or motion, determining whether symptoms are indicative of neurological impairment and/or sufficient enough to warrant the prescription of bed rest, evaluating the foot, measuring blood pressure readings, etc.) to evaluate the Veteran's disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Additionally, the evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993). 

Here, the rating criteria found in the relevant diagnostic codes reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, the competent evidence does not demonstrate that any of his disabilities cause marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  Any effect on his occupation is already contemplated by the ratings schedule and the disability evaluations assigned.  Additionally, none of his disabilities have required frequent hospitalizations, nor have they otherwise produced impairment unrecognized by the schedule. 

On the whole, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2011).  Rather, his disability picture is contemplated by the rating schedules, and the schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted


ORDER

Entitlement to an increased rating for chronic low back strain, currently assigned a 40 percent evaluation, is denied.

Entitlement to a higher initial evaluation for right lower extremity radiculopathy, currently assigned a 10 percent evaluation, is denied.

Entitlement to an increased rating for bilateral pes planus with osteoarthritic changes, currently assigned a 10 percent evaluation, is denied.

Entitlement to an increased rating for hypertension, currently assigned a 10 percent evaluation, is denied.




REMAND

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Therefore, on remand, he should be sent an appropriate notification letter. 

Additionally, the Board notes that the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).   The relevant evidence of record with regard to the Veteran's employability is conflicting.  For example, the August 2005 and April 2007 VA examination reports reflected that the Veteran was not working in law enforcement due mainly to his low back and foot disabilities.  However, the May 2011 VA examination report showed that the Veteran had quit his job to care for his sick wife.  In light of the evidence, the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VCAA compliant duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2. Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability. The claims folder should be made available to the examiner. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

3. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4. Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


